Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 10, 2021

                                     No. 04-21-00175-CR

                                  Simon Peter MARTINEZ,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5551
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due on or before October 20, 2021.



                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court